DETAILED ACTION
This action is in response to the amendment filed 12/16/2020. Currently, claims 1-21 and 23-26 are pending in the application. Claim 22 is cancelled by Applicant. New claims 23-26 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the abstract and the specification are sufficient to overcome the previous objections to the specification.
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 2 is sufficient to overcome the previous objection to claim 2. Applicant’s amendment to claim 21 is sufficient to overcome the previous objection to claim 21.
Applicant’s amendment to claim 2 is sufficient to overcome the previous rejection of claims 2-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 3 is sufficient to overcome the previous rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 5 is sufficient to overcome the previous rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 9 is sufficient to overcome the previous 
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
In regards to the previous objection to the Drawings, Applicant argues that claim limitation “the table mount comprises at least one foot peg for selectively supporting the at least one caster above the floor” is properly shown in Figures 16-21 and 21A-21C. In response, the examiner acknowledges that Figures 16-21 and 21A-21C teach the claimed foot peg (97). However, the foot peg (97) is clearly taught in Applicant’s Figures (see Figure 18, for instance) to be part of the distal portion (80) of the adjustable horizontal struts (30), and not a part of the table mount (25) as recited in the claim(s). The objection to the Drawings has therefore, been maintained.
Applicant further argues that the description of caster (95) and retractable foot peg (97) on pages 19-21 of the application as filed is sufficient to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention that is recited in claims 15 and 16 to include “the at least one horizontal strut comprises at least one caster for selectively rollably supporting the at the table mount comprises at least one foot peg for selectively supporting the at least one caster above the floor; wherein the at least one foot peg has an adjustable length.” In response, the examiner respectfully disagrees. As discussed above, Applicant’s specification teaches the foot peg (97) to be part of the distal portion (80) of the adjustable horizontal struts (30), and not a part of the table mount (25) as recited in the claim(s). The rejection of claims 15 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has therefore, been maintained.
In response to Applicant’s argument that the table mount of Rush, Sr. wound not transfer the force moment directly to the floor, the examiner respectfully disagrees. As taught in Figure 3 of Rush, Sr., the casters 15, 16 of the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) are directly connected to the floor. Consequently, any force moment imposed on the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) would be directly transferred to the floor via casters 15, 16 (which are part of the table mount), as claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., during distraction of the limb of the patient, a force moment is not imposed on any mechanical connections between the distraction frame and the surgical table and/or the surgical table itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one horizontal strut comprises at least one caster for selectively rollably supporting the at least one horizontal strut on the floor, and further wherein the table mount comprises at least one foot peg for selectively supporting the at least one caster above the floor; wherein the at least one foot peg has an adjustable length” (claims 15 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the at least one outrigger extends away from the at least one vertical strut,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7 recites “the at least one support transfers directly to the floor a force moment,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 recites “the at least one bracket comprises a movable portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 recites “wherein the at least one support extends laterally to the base of the surgical table,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  claim 24 recites “wherein the horizontal strut is on one side of the at least one bracket and the at least one support is on an opposite side of the at least one bracket,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the table mount is configured to transfer directly to the floor a via L-shaped extension 55 and adjustable supports 65, and as a force 415 via L-shaped extensions 55 and L-shaped brackets 60” (see [0062] of the publication of the present application; further taught in Applicant’s Figure 14A). Thus, it is that the force member is not transferred directly from the table mount to the floor (as claimed) and rather, the force moment is taught to be transferred indirectly from the table mount to the floor via L-shaped extension 55, adjustable supports 65 and L-shaped brackets 60. Claims 2-20 and 23-26 depend on claim 1 and therefore, include the same error.
Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 15 and 16 recite “the at least one horizontal strut comprises at least one caster for selectively rollably supporting the at least one horizontal strut on the floor, and further wherein the table mount comprises at least one foot peg for selectively supporting the at least one caster above the floor; wherein the at least one foot peg has an adjustable length.” There is absolutely no discussion in Applicant’s specification (or Figure illustration) regarding a mechanism in which the table mount comprises at least one foot peg for selectively supporting the at on the distal portions 80 of the adjustable horizontal struts 30.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the table mount is configured to transfer directly to the floor a force moment imposed on the table mount when the at least one distraction mechanism applies a distraction force to the limb of a patient.” No support is provided for this claim limitations in Applicant’s specification as originally filed. Applicant’s specification explicitly teaches “a distraction force 400 applied to the leg of a patient creates a force moment 405 at table mount 25 which is transferred to the operating room floor as a force 410 via L-shaped extension 55 and adjustable supports 65, and as a force 415 via L-shaped extensions 55 and L-shaped brackets 60” (see [0062] of the publication of the present application; further taught in Applicant’s Figure 14A). Thus, it is that the force member is not transferred directly from the table mount to the floor (as claimed) and rather, the force moment is taught to be transferred indirectly
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “wherein a first portion of the table mount is disposed on a first side of the bracket, wherein a second portion of the table mount is disposed on a second side of the bracket, and further wherein the second portion comprises at least one support for contacting the floor.” No support is provided for this claim limitation in Applicant’s specification as originally filed. It is clear from at least Applicant’s Figure 14A that the entire table mount 25 (and not only a portion, as claimed), is positioned on one side (the right side, as viewed in Applicant’s Figure 14A) of the bracket 60. The is no teaching in Applicant’s specification as originally filed of the table mount 25 being positioned on two sides of the bracket 60. Claim 26 depends on claim 25 and therefore, includes the same error.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitation "the bracket" (twice recited) in lines 4 and 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which bracket of the recited “at least one bracket” (see line 2 of claim 25) Applicant is attempting to refer to. Claim 26 depends on claim 25 and therefore, includes the same error.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites “wherein the at least one support is pushed into the floor when the at least one distraction mechanism applies a distraction force to the limb of a patient.” This is an active, method step claim limitation, making it unclear what statutory category Applicant is attempting to claim (since claim 26 is drawn to an apparatus).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distraction mechanism” in claims 1, 7, 21 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 13, 14, 17, 18, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush, Sr. (US 3,745,996) (first interpretation).
In regards to claim 1, Rush, Sr. teaches in Figures 1-3 a distraction frame for use with a surgical table (table 40), wherein the surgical table (table 40) comprises a base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) for positioning (while supported by base 11) on a floor, the distraction frame comprising: a table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16; see column 3, lines 5-8) for fixation to (as shown in Figure 3; further, column 3, lines 12-14 teaches vertical posts 17, 18 being welded to bridging member 14 and vertical post 20 being welded to cross arm 13) the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40); at least one horizontal strut (horizontally disposed bar 55, horizontally disposed bar 55’, hubs 56, hollow bars 75) mounted to (as shown in Figures 1-3; column 4, lines 13-18 teaches hub 56 of the horizontally disposed bars 55, 55’ being pivotally mounted to cross arm 12) the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16); at least one vertical strut (vertical post 77, vertical post 77’, tubular support 79, tubular support 79’) mounted to (as shown in Figures 1 and 3; column 4, lines 48-49 teaches “the bar 75 is welded to a vertical post 77”) the at least 
In regards to claim 2, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 1 and 3 at least one outrigger (casters 15; can be considered an “outrigger” inasmuch as caster 15 projects from the bottom of cross arm 12 to support the weight of the device; see definition of “outrigger” attached to previous Office Action) 
In regards to claim 3, Rush, Sr. teaches the apparatus of claims 1 and 2. Rush, Sr. teaches in Figure 3 that the at least one horizontal strut (horizontally disposed bar 55, horizontally disposed bar 55’, hubs 56, hollow bars 75) extends away from the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16).
In regards to claim 4, Rush, Sr. teaches the apparatus of claims 1 and 2. Rush, Sr. teaches in Figure 3 and column 3, lines 8-10 that the at least one outrigger (casters 15) is mounted to (inasmuch as it is integral with and therefore, mounted to) the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) so as to be laterally adjustable (column 3, lines 8-10 teaches caster 15 being “rotatable” and therefore, laterally movable and adjustable) relative to the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40).
In regards to claim 5, Rush, Sr. teaches the apparatus of claims 1 and 2. Rush, Sr. teaches in Figures 1-3 that the at least one outrigger (casters 15) comprises a pair of outriggers (two casters 15, as shown in Figures 1 and 2), and further wherein the pair 
In regards to claim 13, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in column 4, lines 13-18 and Figure 3 that the at least one horizontal strut (horizontally disposed bar 55, horizontally disposed bar 55’, hubs 56, hollow bars 75) is pivotally mounted (via pivot pin 58) to the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16).
In regards to claim 14, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 1-3 and column 4, lines 43-46 that the at least one horizontal strut (horizontally disposed bar 55, horizontally disposed bar 55’, hubs 56, hollow bars 75) has a length, and the length of the at least one horizontal strut (horizontally disposed bar 55, horizontally disposed bar 55’, hubs 56, hollow bars 75) is telescopically adjustable.
In regards to claim 17, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 1 and 3 and column 4, lines 48-52 that the at least one vertical strut (vertical post 77, vertical post 77’, tubular support 79, tubular support 79’) is movably mounted (via adjustable, telescoping connection of vertical posts 77, 77’ within tubular supports 79, 79’ as shown in Figures 1 and 3 and taught in column 4, lines 48-52) to the 
In regards to claim 18, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 1 and 3 and column 4, lines 48-52 that the at least one vertical strut (vertical post 77, vertical post 77’, tubular support 79, tubular support 79’) has a length, and the length of the at least one vertical strut (vertical post 77, vertical post 77’, tubular support 79, tubular support 79’) is telescopically adjustable (via adjustable, telescoping connection of vertical posts 77, 77’ within tubular supports 79, 79’ as shown in Figures 1 and 3 and taught in column 4, lines 48-52).
In regards to claim 25, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 2 and 3 at least one bracket (as defined in the annotated copy of Figure 3 provided below) for disposition between (as shown in Figure 3) the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40) and the floor (as shown in Figure 3), wherein a first portion (cross arm 12) of the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) is disposed on (as shown in Figure 3) a first side (internal side) of the bracket (as defined in the annotated copy of Figure 3 provided below), wherein a second portion (caster 16) of the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) is disposed on (as shown in Figure 3) a second side (external side) of the bracket (as defined in the annotated copy of Figure 3 provided below), and further wherein the second portion (caster 16) comprises at least one support (caster 16) for contacting the 

    PNG
    media_image1.png
    462
    678
    media_image1.png
    Greyscale

In regards to claim 26, Rush, Sr. teaches the apparatus of claims 1 and 25. Rush, Sr. teaches in Figure 3 that the at least one support (caster 16) is pushed into the floor (by the weight of the patient) when the at least one distraction mechanism (traction means 51, 52) applies a distraction force to the limb of a patient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (first interpretation) in view of Bell (US 2,150,314).
In regards to claims 6-9, 11 and 23, Rush, Sr. teaches the apparatus of claims 1 and 2. Rush, Sr. teaches in Figure 3 that the at least one outrigger (casters 15) comprises at least one bracket (as defined in the annotated copy of Figure 3 provided below) for disposition between (as shown in Figure 2) the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40) and the floor (as shown in Figure 3).

    PNG
    media_image1.png
    462
    678
    media_image1.png
    Greyscale

 Rush, Sr. does not teach the at least one outrigger comprises at least one support for contacting the floor; wherein the at least one support transfers directly to 
However, Bell teaches in Figure 1 and column 2, lines 49-54 an analogous device wherein the at least one outrigger (standard 18, transverse truck 22, caster roller 24, screw spindle 28; can be considered an “outrigger” inasmuch as standard 18, transverse truck 22, caster roller 24 and screw spindle 28 project from the bottom of side bar 1 to support the weight of the device; see definition of “outrigger” attached to previous Office Action) comprises at least one support (screw spindle 28) for contacting the floor (as shown in Figure 1); wherein the at least one support (screw spindle 28) is located further away from (screw spindle 28 is located lower than standard 18, transverse truck 22) the table mount (side bar 1) than the at least one bracket (standard 18, transverse truck 22); wherein the at least one support (screw spindle 28) has an adjustable length (column 2, lines 49-54 teaches that the screw spindle 28 “may be lowered to the floor” and therefore, the length of the screw spindle 28 is adjustable in position); and wherein the at least one bracket (standard 18, transverse truck 22) includes a movable portion (inasmuch as every portion of standard 18 and transverse truck 22 is movable such that it can be moved by rolling on caster rollers 24).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one outrigger of Rush, Sr. 
Since the at least one support of Rush, Sr. as modified by Bell is attached to, positioned below and supports the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) of Rush, Sr., such a modification would provide that the at least one support (screw spindle 28) transfers directly to the floor a force moment imposed on the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) when the at least one distraction mechanism (traction means 51, 52) applies a distraction force to a limb of a patient.
Since the at least one outrigger (casters 15) of Rush, Sr. is shown in Figure 3 to be positioned laterally to the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40), such a modification would result in the at least one support (screw spindle 28 of Bell modified above to be included with the at least one outrigger of Rush, Sr.) extending laterally to the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table (table 40).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (first interpretation), in view of Bell (US 2,150,314) and further in view of Nelson (US 3,220,022).
In regards to claim 10, Rush, Sr. and Bell teach the apparatus of claims 1, 2 and 6. Rush, Sr. and Bell do not teach that the at least one bracket has an adjustable length.
However, Nelson teaches in Figure 1 and column 2, lines 40-48 an analogous device wherein the at least one bracket (foot leg 11, internal leg member 21) has an adjustable length (column 2, lines 40-48 teaches internal leg member 21 having a “telescoping” configuration, which would permit the internal leg member 21 to lengthen and shorten; column 2, lines 40-48 teaches internal leg portion 21 that “moves in sliding relationship vertically within the foot leg 11” and caster 22 being positioned on the lower end of the internal leg member 21; so, as internal leg portion 21 slides vertically, the caster 22 does as well).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one bracket of Rush, Sr. as modified by Bell to have an adjustable length as taught by Nelson because this element is known to enable the outrigger to be vertically adjusted to accommodate an uneven floor surface.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (first interpretation) in view of Mitsuishi et al. (US 7,878,992).
In regards to claim 12, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. teaches in Figures 1 and 3 that the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) comprises at least one wheel (casters 15, 16) for selectively (movably, which enables the user to select a specific position) supporting the surface of the table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16) above the floor (as shown in Figures 1 and 3).
Rush, Sr. does not teach wherein the table mount comprises a surface for selectively contacting the floor.
However, Mitsuishi et al. teaches in Figure 1 and column 6, lines 24-26 an analogous device wherein the table mount (base 70) comprises a surface (stoppers 70B) for selectively contacting the floor (base 70 is capable of being selectively tilted such that stoppers 70B contact the floor; further, one would understand that the stoppers 70B are lifted off of the floor while the base 70 is moved using casters 70A and thereafter, the stoppers 70B are lowered to contact the floor for “stopping and fixing the apparatus” as taught in column 6, lines 24-26).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the table mount of Rush, Sr. to comprise a surface for selectively contacting the floor as taught by Mitsuishi et al. because this element is known to enable the table mount to be fixed in a desired position, as Mitsuishi et al. teaches in column 6, lines 24-26.


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (first interpretation) in view of Moriarty et al. (US 2016/0120726).
In regards to claims 19 and 20, Rush, Sr. teaches the apparatus of claim 1. Rush, Sr. does not teach that the at least one vertical strut has a weight, wherein the at least one vertical strut is configured to carry a weight, and wherein the at least one vertical strut is configured to counterbalance at least a portion of the weight of the at least one vertical strut and/or at least a portion of the weight carried by the at least one vertical strut; wherein the at least one vertical strut comprises gas cylinder to counterbalance at least a portion the weight of the at least one vertical strut and/or at least a portion of the weight carried by the at least one vertical strut.
However, Moriarty et al. teaches in Figures 1 and 2 and [0058] an analogous device wherein the at least one vertical strut (telescoping strut 122; shown in Figure 1 to be positioned vertically) has a weight, wherein the at least one vertical strut (telescoping strut 122; shown in Figure 1 to be positioned vertically) is configured to carry a weight, and wherein the at least one vertical strut (telescoping strut 122; shown in Figure 1 to be positioned vertically) is configured to counterbalance at least a portion of the weight of the at least one vertical strut and/or at least a portion of the weight carried by the at least one vertical strut ([0058 teaches “the telescoping strut 122 comprises a counterbalance gas spring that is pre-charged with gas to provide positioning assistance”); wherein the at least one vertical strut (telescoping strut 122) comprises gas cylinder (taught in Figures 1 and 2 and [0058]) to counterbalance at least a portion the weight of the at least one vertical strut and/ at least a portion of the weight 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one vertical strut of Rush, Sr. such that the at least one vertical strut has a weight, wherein the at least one vertical strut is configured to carry a weight, and wherein the at least one vertical strut is configured to counterbalance at least a portion of the weight of the at least one vertical strut and/or at least a portion of the weight carried by the at least one vertical strut; wherein the at least one vertical strut comprises gas cylinder to counterbalance at least a portion the weight of the at least one vertical strut and/ at least a portion of the weight carried by the at least one vertical strut as taught by Moriarty et al. because this element is known to “provide positioning assistance,” as Moriarty et al. teaches in [0058].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (first interpretation) in view of Matta et al. (US 2007/0251011).
In regards to claim 21, Rush, Sr. teaches in Figures 1-3 providing a distraction frame for use with a surgical table (table 40), wherein the surgical table (table 40) comprises a base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) for positioning (while supported by base 11) on a floor, the distraction frame comprising: a table mount (base 11, which includes cross arm 12, cross arm 13 and bridging 
Rush, Sr. does not teach connecting the limb of the patient to the at least one distraction mechanism; and applying a distraction force to the limb of the patient using the at least one distraction mechanism.
However, Matta et al. teaches in Figure 1 and [0016] an analogous method that includes positioning the patient on ([0016] teaches “the back of the patient will be placed on a platform portion 104 of the table”) the surgical table (platform portion 104 of the table); connecting the limb of the patient to ([0016] teaches the traction system 114 “receiving a foot of the patient and holding that foot in a desired position”) the at least one distraction mechanism (traction system 114; [0016] teaches “the traction system can have a traction setting mechanism 116 for applying a desired amount of force on the foot of the patient”); and applying a distraction force to the limb of the patient ([0016] teaches “the traction system can have a traction setting mechanism 116 for applying a 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Rush, Sr. to include connecting the limb of the patient to the at least one distraction mechanism; and applying a distraction force to the limb of the patient using the at least one distraction mechanism as taught by Matta et al. because these steps are known to provide a “desired amount” of traction to the user’s limb, as Matta et al. teaches in [0016].

Claims 1, 2, 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush, Sr. (US 3,745,996) (second interpretation) in view of Shandas et al. (US 2018/0140493).
In regards to claims 1, 2, 6 and 24, Rush, Sr. teaches in Figures 1-3 a distraction frame for use with a surgical table (table 40), wherein the surgical table (table 40) comprises a base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) for positioning (while supported by base 11) on a floor, the distraction frame comprising: a table mount (base 11, which includes cross arm 12, cross arm 13 and bridging member 14, caster 15, caster 16; see column 3, lines 5-8) for fixation to (as shown in Figure 3; further, column 3, lines 12-14 teaches vertical posts 17, 18 being welded to bridging member 14 and vertical post 20 being welded to cross arm 13) the base (vertical post 17, vertical post 18, vertical post 20, tubular support 21, tubular support 22, tubular support 23, horizontal plate 26, support member 39) of the surgical table 

    PNG
    media_image2.png
    480
    752
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    720
    media_image3.png
    Greyscale

Rush, Sr. does not teach that the at least one outrigger comprises at least one support for contacting the floor; and wherein the horizontal strut is on one side of the at least one bracket and the at least one support is on an opposite side of the at least one bracket.
However, Shandas et al. teaches in Figure 28 and [0077] an analogous device wherein the at least one outrigger (caster and leveling foot assembly 100) comprises at least one support (leveling foot of assembly 100) for contacting the floor (as shown in Figure 28, the leveling foot of assembly 100 is positioned to rest directly upon the floor); and wherein the horizontal strut (arm 96; shown in Figure 28 to extend horizontally) is on one side of (arm 96 is shown in Figure 28 to extend to the right of the bracket) the at least one bracket (as defined in the annotated copy of Figure 28 provided below) and the at least one support (leveling foot of assembly 100) is on an opposite side of (the 

    PNG
    media_image4.png
    595
    791
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one outrigger of Rush, Sr. that that the at least one outrigger comprises at least one support for contacting the floor; and wherein the horizontal strut is on one side of the at least one bracket and the at least one support is on an opposite side of the at least one bracket as taught by Shandas et al. because this element is known to provide for both motion of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/17/2021